DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the limitation of “based at least in part on a surgical skill level at using the first robotic surgical instrument of the user providing the received input commands based on movement of the user input command device during the user input commands” is indefinite.  It is unclear what the scope of using first robotic surgical instrument of the user refers to.  For the purpose of advancing prosecution, Examiner will assume that any input to the system regarding the user’s experience/skill will read on the claimed features.  Claim 12 appears to have a similar issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0183930 to Herzlinger et al. “Herzlinger” in view of U.S. Publication No. 2016/0331474 to Lacal et al. “Lacal” and U.S. Publication No. 2015/0359597 to Gombert et al. “Gombert”.  
As for Claims 1, 9-11 and 14-15, Herzlinger discloses a teleoperated robotic surgical system and method (Paragraphs [0002], [0009], [0028]; Figs. 1A, 1B and 1C and corresponding descriptions) including a first robotic surgical instrument (e.g. surgical instruments 110a-c) and endoscope (e.g. image capture device) configured to capture images of anatomical tissue and the instrument(s) (Paragraphs [0003], [0030]-[0034]).  Herzlinger discloses wherein the robotic system includes a surgeon’s console (Fig. 1B) including a user display configured to display stereoscopic images captured by the endoscope (Paragraph [0034]) and a user input command device (e.g. master tool manipulators) configured to control movement of the robotic arms to position the tools and camera (Paragraphs [0032]-[0034] and [0044]).  Examiner notes that such a system would include a movement controller configured to communicate surgeon inputs to the robotic arms.  
However, Herzlinger’s system does not appear to include input to adjust a rate of movement for the robotic tool based on, at least in part, a surgical skill level.  
Lacal teaches from within a similar field of endeavor with respect to robotic surgical procedures (Abstract) where a procedure optimizer is configured to receive input regarding the user’s prior experience (Paragraphs [0007], [0009], [0040], [0043], [0047]) in order to tailor a robotic procedure according to the surgeon’s experience (Paragraphs [0052] and [0056]-[0057]).  Lacal’s procedure optimizer also includes input regarding patient information and type of procedure which includes information identifying which tools will be used during the procedure (Paragraph [0045]).  
However, Lacal does not expressly disclose where a rate of movement may be controlled based on the user’s skill.  
Gombert teaches from within a similar field of endeavor with respect to robotic surgical systems and methods (Abstract) where the system can automatically dampen the robot’s movements based on, at least in part the personal ability of the user such as the surgeon’s experience (Paragraphs [0029]-[0032]).  Examiner notes that dampening the robot’s movements would read on a rate of movement in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the robotic surgical system described by Herzlinger to include a procedure optimizer configured to accept inputs regarding the surgeon’s skill and adjust procedure parameters (e.g. display message instructions, approach, rate of movement) as described by Lacal and Gombert in order to enhance patient safety. Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 2-6, 12, 16 and 18-20, Examiner notes that in the modified system, an inexperienced user would operate the system at a slower rate than a more experienced user.  Moreover, one skilled in the art would appreciate that surgeon skill levels can include intermediate skill levels and would have been motivated to correlate additional movement profiles with surgeon ability as he/she improves.  Such a modification merely involves a duplication of skill level inputs to yield predicable results.  
As for Claims 7-8 and 13, Lacal discloses where the system is configured to display various messages according to the user’s skill (Paragraph [0057]).  Furthermore, as explained above, in the modified system, an inexperienced user would operate the system at a slower rate than a more experienced user.  
Regarding Claim 17, Examiner notes that the “detailed information about specific procedures completed by the user” (Lacal-Paragraph [0047]) would include information related to the procedure and the tool(s) (e.g. first, second, third, etc.) used.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793